Citation Nr: 0812092	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  06-02 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
hypertension from September 18, 2003 to November 3, 2005, and 
10 percent thereafter. 

2.  Entitlement to service connection for low back 
disability, to include as secondary to service-connected 
bilateral ankle and right knee disabilities.

3.  Entitlement to service connection for sinusitis. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from March 1987 to June 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, wherein the RO, in pertinent part, denied 
service connection for low back disability and sinusitis.  
This appeal also stems from a May 2005 rating action, wherein 
the RO awarded service connection for hypertension; an 
initial noncompensable evaluation was assigned, effective 
September 18, 2003.  The veteran timely appealed the 
aforementioned rating actions to the Board.  

By a June 2007 rating action, the RO increased the disability 
rating assigned to the service-connected hypertension from 
noncompensable to 10 percent; effective November 4, 2005.  
Since this increase did not constitute a full grant of the 
benefit sought, the initial rating issue remains in appellate 
status.  AB v. Brown, 
6 Vet. App. 35, 39 (1993).  In view of the foregoing, the 
initial evaluation claim for service-connected hypertension 
has been listed as noted on the title page. 

In January 2008, the veteran testified before the undersigned 
at a hearing conduced at the Phoenix, Arizona RO (i.e., 
Travel Board (TB) hearing).  A copy of the hearing transcript 
has been associated with the claims files. 

The issues of entitlement to service connection for low back 
disability and sinusitis will be addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In January 2008, prior to the promulgation of a decision in 
the appeal of the matter of entitlement to an initial 
compensable evaluation for service-connected hypertension 
from September 18, 2003 to November 3, 2005, and 10 percent 
thereafter, the VA received notification from the appellant 
that he wished to withdraw his appeal of this issue.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant for the issue of entitlement to an initial 
compensable evaluation for service-connected hypertension 
from September 18, 2003 to November 3, 2005, and 10 percent 
thereafter, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).

In January 2008, VA received correspondence from the veteran 
in which he withdrew his appeal for the issue of entitlement 
to an initial compensable evaluation for service-connected 
hypertension from September 18, 2003 to November 3, 2005, and 
10 percent thereafter.
 
Therefore, as the appellant has withdrawn his appeal of this 
issue, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal with regard to this 
matter and it must be dismissed.


ORDER

The appeal for an initial compensable evaluation for 
hypertension from September 18, 2003 to November 3, 2005, and 
10 percent thereafter, is dismissed.


REMAND

I.  Substantive Development

        A.  Low Back Disorder 

The veteran primarily contends that his current low back 
disorder is the result of having performed numerous parachute 
jumps during active military service or, in the alterative, 
it is secondary to gait alterations caused by his service-
connected bilateral ankle and right knee disabilities.  
(Transcript (T.) at pages (pgs.) 4, 6).  

Post-service evidence includes a May 2007 VA examination 
report that noted the veteran's first low back symptoms had 
their onset in 1995.  The examiner diagnosed the veteran with 
lumbar spin strain and provided the following statement in an 
addendum:  "Current low back condition not related to right 
and left ankle nor right knee  - service medical record's 
[sic] and separation examination silent for low back and x-
ray normal."  (See, May 2007 VA spine examination report).

The Board finds that the VA examiner's findings and 
discussion do not provide all of the information necessary to 
address this claim on appeal.  The statements from the VA 
examiner are unclear, incomplete and without explanation of 
full rationale.  While it appears that the examiner is 
providing findings that indicate the veteran's low back 
problem is not related to service, on the bases that no 
injury or back problem was shown during service, this is not 
clear.  Additionally, the examiner's statements do not even 
mention whether the veteran's in-service parachute jumps 
could possibly have contributed to the veteran's current 
condition.  Finally, while the examination stated (without 
rationale) that the veteran's back problem was "not 
related" to service-connected ankle and knee problems, the 
examiner did not specifically indicate whether or not the 
veteran's low back problem was aggravated by these 
conditions.  A new examination with more thorough discussion 
of these points is indicated.

Prior to any examination, any outstanding records of 
pertinent medical treatment should be obtained and added to 
the record.  Specifically noted in this regard are records 
the veteran may have of private treatment for his low back 
condition.  During his hearing, the veteran indicated that he 
intended to obtain some records from his private doctor and 
submit them for the record.  While no such records have been 
received thus far, the veteran should be provided another 
opportunity to do so prior to being scheduled for a new 
examination.

        B.  Sinusitis

The veteran maintains that his current sinusitis had its 
onset during active service or, in the alterative, that it 
preexisted service and increased in severity therein.  

Service medical records reflect that upon enlistment into 
service, the veteran's sinuses were found to have been 
"normal" (see, enlistment examination report, dated in March 
1986).  On a Report of Medical History, also dated in March 
1986, the veteran reported that he had had sinusitis.  In the 
notes section of the report, the examining physician reported 
that the veteran had a prior history of occasional sinusitis.  
When seen in the acute care clinic in February 1994, the 
veteran complained of having chronic sinus congestion for the 
previous year.  A diagnosis of "R/O Sinusitis" was entered.  
A September 1995 report contains an assessment of recurrent 
sinusitis/allergic (illegible).  When seen for an upper 
respiratory infection in March 1996, the examining physician 
noted that the veteran had a prior history of sinus problems.  

An April 2000 separation examination report reflects that the 
veteran's sinuses were reported as "normal" at discharge.  
(see, April 2000 service discharge examination report).  On 
Reports of Medical History and Assessment, dated in April 
2000, the veteran gave conflicting reports as to his whether 
or not he had had sinus problems.  To this end, while a 
Report of Medical History shows that the veteran denied 
having had sinusitis, on his Medical Assessment, he indicated 
that his allergy and sinus trouble had been ongoing since 
1991.  (see, Reports of Medical History and Assessment, dated 
in April 2000).  

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); 
VAOPGCPREC 3-2003.  A pre-existing disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progression of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2005).

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).

Post-service evidence reflects that the veteran has been 
diagnosed as having sinusitis.  (see, VA examination report, 
dated in October 2003).  By a May 2004 rating action, the RO 
determined that the veteran's preexisting sinusitis had not 
been aggravated during military service.  While the October 
2003 VA examiner diagnosed the veteran as having sinusitis, 
no medical professional has ever provided an opinion as to 
whether any current sinusitis had its onset during active 
military service, or whether it preexisted service and, if 
so, whether it was aggravated beyond its natural progression 
therein.

Therefore, prior to appellate consideration of the claim for 
service connection for sinusitis, an additional VA 
examination is necessary that addresses the above-referenced 
question.  

II.  Procedural Development

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Here, review of the claims files reveals that the veteran was 
never sent proper VCAA notification with regard to claim for 
service connection for low back disability as secondary to 
service-connected bilateral ankle and right knee 
disabilities.  To that end, VA's April 2000 letter discussed 
the concept of direct service connection, but failed to 
inform the veteran of the type of evidence he is expected to 
provide and did not ask the appellant to submit any evidence 
in his possession pertaining to claim for service connection 
for low back disability as secondary to service-connected 
bilateral ankle and right knee disability.  The above-
referenced VCAA does not provide adequate notice.  See 38 
C.F.R. § 3.159(b)(1) (2007).  The veteran must be sent VCAA 
notification with regard to each issue on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Send a corrective VCCA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information and evidence 
needed to establish entitlement to 
service connection for a low back 
disorder as secondary to service-
connected bilateral ankle and right 
knee disabilities. 

2.  With the veteran's assistance, take 
efforts to obtain copies of any 
outstanding records of pertinent 
medical treatment or opinion.  
Specifically noted in this regard are 
records or opinions possibly available 
(and noted by the veteran during his 
hearing) from private physicians 
relating to the etiology of the 
veteran's disorders.  

3.  Schedule the veteran for VA spine 
examination (if possible by an examiner 
other than the one who examined him in 
May 2007), to determine the nature and 
likely etiology of any current low back 
disability.  The claims files must made 
available to the VA examiner prior to 
the examination.  The examiner must 
indicate that a review of the claims 
file was conducted.   With respect to 
any currently low back disability found 
upon examination, the VA examiner 
should express an opinion as to the 
following questions: 

(a)  Is it at least as likely as not 
(50 percent probability or more) 
that the veteran's low back 
disability is related to any aspect 
of the veteran's period of service, 
including reported parachute jumps?

(b)  Is it at least as likely as not 
(50 percent probability or more) 
that the veteran's low back 
disability is due to or aggravated 
by (made permanently worse) by the 
service-connected bilateral ankle 
and right knee disabilities.

The examiner must provide a rationale 
for his or her respective opinion.

4.  Schedule the veteran for an 
examination by an appropriate 
specialist to determine the etiology of 
any currently diagnosed sinusitis.  The 
claims files must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should respond to the following 
specific questions and provide a full 
statement of the basis for the 
conclusions reached:

(a)  On the basis of the clinical 
record, can it be concluded with 
clear and unmistakable certainty 
that the veteran's currently 
diagnosed sinuses preexisted the 
appellant's entry into active 
military service?;

(b)  If sinusitis did clearly 
preexist service, can it be 
concluded with clear and 
unmistakable certainty that the pre-
existing sinusitis was not 
aggravated to a permanent degree in 
service beyond that which would be 
due to the natural progression of 
the disease?; 

(c)  If sinusitis did not clearly 
preexist service, is it as least as 
likely as not (50 percent 
probability or greater) that the 
veteran's current sinusitis had its 
onset during active military 
service, or is related to a service-
connected condition (such as 
rhinitis).  

In formulating the requested opinion, 
the VA examiner is requested to comment 
on a March 1986 Report of Medical 
History, containing the examining 
physician's notation of, " Occasional 
sinusitis," February 1994 and 
September 1995 reports, reflecting 
diagnoses of "R/O Sinusitis" and 
recurrent sinusitis/allergic 
(illegible), respectively, and an April 
2000 discharge examination report, 
showing that the veteran's sinuses were 
reported as "normal."   

The examiner must provide a rationale 
for his or her respective opinion.

5.  The RO should then readjudicate the 
claims of entitlement to service 
connection for sinusitis and a low back 
disability, to include as secondary to 
service-connected bilateral ankle and 
right knee disabilities.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
issued an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order. 

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claims.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)





No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA 
examinations, is both critical and appreciated.  The 
appellant is also advised that failure to report for the 
scheduled examinations may result in the denial of his 
claims.  38 C.F.R. § 3.655 (2007). 

These claims must be afforded expeditious treatment.  The law 
requires that all claims that is remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


